Citation Nr: 0310535	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for sarcoidosis 
with inactive pulmonary tuberculosis and chronic obstructive 
pulmonary disease, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In October 2001, the case was remanded to the RO 
for additional evidentiary development and adjudication.  The 
case has been returned to the Board for further 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has normal heart size without cor polmonale, 
a diagnosis of congestive heart failure, or other cardiac 
involvement.  

3.  The veteran has complaints of night sweats but no 
indication of fever and no weight loss.  

4.  The veteran's pre and post drug FEV-1 was 45 percent of 
predicted, pre drug FEV-1/FCV was 92 percent, and post drug 
FEV-1/FCV was 101 percent.  

5.  The veteran does not have episodes of respiratory failure 
or a requirement for oxygen therapy.  

6.  The medical evidence does not show that the veteran has 
interstitial lung disease.




CONCLUSION OF LAW

The criteria for an increased disability rating for 
sarcoidosis with inactive pulmonary tuberculosis and chronic 
obstructive pulmonary disease are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.14, 4.96, 
4.97, Diagnostic Codes 6600, 6604, 6731, 6846 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his sarcoidosis with inactive 
pulmonary tuberculosis and chronic obstructive pulmonary 
disease is more severe than reflected by the 60 percent 
disability rating currently assigned.

A rating decision in March 1973 granted service connection 
for sarcoidosis of the lungs and assigned a 30 percent 
disability rating.  An August 1973 rating decision granted a 
temporary total disability rating under the provisions of 
38 C.F.R. § 4.29.  The 30 percent rating was later continued.  
An October 1974 rating decision granted service connection 
for active pulmonary tuberculosis with sarcoidosis and 
assigned a 100 percent disability rating.  A March 1976 
rating decision reduced the disability rating to 60 percent 
and a May 1977 rating decision reduced the disability rating 
for sarcoidosis with inactive tuberculosis to 30 percent.  
The July 1999 rating added chronic obstructive pulmonary 
disease to the description of the veteran's service connected 
disability and increased the disability rating to 60 percent.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability, the use of 
manifestations not resulting from service connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a) (2002). 

Under the provisions of Diagnostic Code 6600 for chronic 
bronchitis and Diagnostic Code 6604 for chronic obstructive 
pulmonary disease, a 100 percent rating is warranted where 
FEV-1 is less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity  (FEV-1/FVC) is less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40-percent of 
predicted, or; the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent rating is warranted where FEV-1 is 40 
to 55 percent of predicted, or; FEV-1/FVC is 40 to 55 
percent, or; DLCO (SB) is 40- to 55-percent of predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is warranted 
where FEV-1 is 56 to 70 percent of predicted, or; FEV-1/FVC 
is 56 to 70 percent, or; DLCO (SB) is 56 to 65 percent of 
predicted.  A 10 percent rating is warranted where FEV-1 is 
71 to 80 percent of predicted, or; FEV-1/FVC is 71 to 80 
percent, or; DLCO (SB) is 66 to 80 percent of predicted.  
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6604 (2002).

The residuals of chronic inactive pulmonary tuberculosis are 
rated, depending on the specific findings, as interstitial 
lung disease, restrictive lung disease, or, when obstructive 
lung disease is the major residual, as chronic bronchitis.  
38 C.F.R. § 4.97, Diagnostic Code 6731 (2002).

Under the criteria of Diagnostic Code 6846 for sarcoidosis, a 
100 percent rating is warranted for cor pulmonale, or; 
cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  A 60 percent rating is 
warranted for pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control.  A 30 percent 
is warranted for pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  A noncompensable rating is 
warranted for chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.  The 
active disease or residuals may also be rated as chronic 
bronchitis and extra pulmonary involvement under specific 
body system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846 
(2002).  

The veteran's service connected disability includes 
sarcoidosis rated as 60 percent disabling.  The June 1999 VA 
examination indicates the veteran reported night sweats and 
shortness of breath.  He was slightly overweight and 
dyspneic.  The heart was not enlarged.  There were diminished 
breath sounds and expiratory wheezing.  He took multiple 
medications.  The clinical diagnoses included pulmonary 
sarcoidosis and chronic obstructive pulmonary disease.  A 
November 2001 VA chest X-ray report indicates there was no 
cardiac enlargement.  A July 2002 VA examination report notes 
the veteran complained of chronic and progressive shortness 
of breath, and night sweats.  He was overweight and dyspneic.  
There was diminished expansion of the lung cages and definite 
diminished breath sounds with expiratory wheezes.  The heart 
was not enlarged.  The veteran took multiple medications.  
The diagnoses included pulmonary sarcoidosis and chronic 
obstructive pulmonary disease.  


This evidence does not show cor pulmonale [heart disease 
characterized by hypertrophy and sometimes dilation of the 
right ventricle secondary to disease, Dorland's Illustrated 
Medical Dictionary 377 (28th ed. 1994)] or other cardiac 
involvement.  Rather, the evidence shows normal heart size 
without a diagnosis of congestive heart failure.  The veteran 
did complain of night sweats.  However, there is no 
indication of fever and the veteran was overweight.  Thus 
there was no weight loss.  Therefore, his sarcoidosis does 
satisfy a majority of the factors for an increased rating for 
the progressive pulmonary disease component of the rating 
criteria.  Since the veteran does not have cor pulmonale, 
cardiac involvement with congestive heart failure, or 
progressive pulmonary disease with fever and weight loss, he 
does not satisfy the criteria for an increased disability 
rating for sacroidosis.  38 C.F.R. § 4.97, Diagnostic Code 
6846 (2002).  

Under the provisions of Diagnostic Code 6846, the veteran's 
sarcoidosis may also be rated as bronchitis.  Additionally, 
the veteran's service connected disability includes chronic 
obstructive pulmonary disease.  Therefore, the rating 
criteria of Diagnostic Codes 6600 and 6604 will be 
considered.  A VA pulmonary function study was conducted in 
June 2002.  The pre and post drug FEV-1 was 45 percent of 
predicted.  The pre drug FEV-1/FCV was 92 percent and the 
post drug FEV-1/FCV was 101 percent.  These values are 
greater than required for a rating greater than the currently 
assigned 60 percent.  Additionally, as noted above, there was 
no cor pulmonale or ventricular hypertrophy.  There was also 
no evidence of episodes of respiratory failure or a 
requirement for oxygen therapy.  Therefore, the veteran's 
disability symptoms do not meet the requirements for an 
increased rating.  Rather, the FEV-1 was 45 percent which is 
consistent with the currently assigned 60 percent rating.  
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6604 (2002).

The veteran's disability includes inactive pulmonary 
tuberculosis.  Under the criteria of Diagnostic Code 6731, 
the residuals may be rated as interstitial lung disease.  
However, there is no indication of interstitial lung disease 
in the medical evidence.  The inactive tuberculosis may also 
be rated as restrictive lung disease.  The general rating 
criteria for restrictive lung disease are the same as the 
criteria of Diagnostic Codes 6600 and 6604 for chronic 
bronchitis and chronic obstructive pulmonary disease.  See 
38 C.F.R. § 4.97 (2002).  As noted above, these criteria do 
not warrant a disability rating greater than the currently 
assigned 60 percent.  Therefore, an increased rating for 
inactive tuberculosis as a restrictive lung disease is not 
warranted.  Additionally, inactive tuberculosis may also be 
rated as chronic bronchitis when the major residual is 
obstructive lung disease.  However, as noted above, a 
disability rating greater than 60 percent is not warranted 
under the rating criteria for chronic bronchitis and chronic 
obstructive pulmonary disease.  Accordingly, an increased 
disability rating for the inactive pulmonary tuberculosis 
component of the veteran's pulmonary problems is not 
warranted.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6604, 
6731 (2002). 

Based on the above, the veteran's pulmonary disease does not 
meet the criteria for a disability rating higher then 60 
percent.  Rather, as noted, the pre and post drug FEV-1 was 
45 percent of predicted which is consistent with the 
currently assigned 60 percent rating.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for sarcoidosis with 
inactive pulmonary tuberculosis and chronic obstructive 
pulmonary disease.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.96, 4.97, Diagnostic Codes 6600, 6604, 6731, 
6846 (2002).

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide such 
assistance if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
also requires VA to notify the claimant and representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and representative of which 
portion of the evidence is to be provided by the claimant and 
which part VA will attempt to obtain on behalf of the 
claimant.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
March 2001 statement of the case.  The statement of the case 
and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Therefore, the veteran was advised of the 
evidence necessary to substantiate his claim.  VA letters to 
the veteran in June and July 2002 advised him of evidence he 
was responsible for obtaining.  The letters also advised him 
that he could identify such evidence and that VA would 
attempt to obtain it on his behalf.  The letters further 
advised him of the evidence VA was responsible for obtaining.  
The veteran has identified VA and private medical records 
that were requested and obtained by the RO.  The veteran has 
received VA examinations.  Neither the veteran nor his 
representative have identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002). 


ORDER

Entitlement to an increased disability rating for sarcoidosis 
with inactive pulmonary tuberculosis and chronic obstructive 
pulmonary disease is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

